Citation Nr: 9927316	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.

3.  Determination of an initial disability rating for 
service-connected residuals of left knee arthroscopy, 
currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the veteran's claims on 
appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left elbow disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.  

2.  The veteran's claim of entitlement to service connection 
for a right ankle disorder is not supported by cognizable 
evidence showing that such a claim is plausible or capable of 
substantiation.  

3.  Residuals of left knee arthroscopy are manifested by no 
objective evidence of impairment of the knee, and no 
recurrent subluxation or instability.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a left elbow disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  The schedular criteria for a compensable evaluation for 
residuals of left knee arthroscopy have not been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection 

The veteran contends that he currently suffers from residuals 
of injuries to the left elbow and right ankle, and that these 
were both incurred in service.  The veteran was struck by a 
vehicle in service and sustained a number of injuries.  He 
maintains that his left elbow went through the windshield of 
the vehicle and he sustained numerous lacerations of the left 
elbow and forearm, resulting in nerve damage which causes 
twitching of the muscles in the left elbow when lifting 
weights.  In addition, he maintains that he injured his right 
ankle when he his foot got caught as he was attempting to 
avoid being struck by a loose gas bottle while climbing into 
a tool truck.  He maintains further that the service injury 
results in periodic pain in the right ankle, lasting from a 
week to a month.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131. 

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997) cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).

The veteran's claims do not meet all three of the above 
requirements and hence his claims are not well grounded.  
While service medical records indicate that the veteran was 
diagnosed with a mild strain of the right ankle in November 
1994, and was hospitalized for approximately two weeks after 
being struck by a vehicle in June 1995, current medical 
records do not indicate the presence of either a left elbow 
or a right ankle disorder.  VA treatment records from June 
1997 noted "ankle nontender with range of motion, good 
strength, no giving away."   An August 1997 VA examination 
report noted diagnoses of "normal exam of right ankle 
joint," and "normal exam of the left elbow."  

The only evidence presented by the veteran to indicate that 
he does currently have disorders of the left elbow and right 
ankle consists of his own statements.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis of a 
current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Because of the lack of competent evidence of current 
disorders of the left elbow and right ankle, the claims for 
service connection for these disorders are not well grounded 
and are thus denied.

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  See generally McKnight v. Gober, 131 F. 3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views its discussion as sufficient 
to inform the veteran of the elements necessary to complete 
his application for claims for service connection for the 
claimed disabilities.  Id.

II.  Disputed Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for the increased 
evaluation is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, an appeal 
from the initial assignment of a disability rating requires 
consideration of the entire time period involved and 
contemplates staged ratings, where warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  After reviewing the record, 
the Board finds that no further action is necessary to meet 
the duty to assist the veteran with the development of 
evidence in connection with his claims.  38 U.S.C.A. 
§ 5107(a). 

Service connection for residuals of left knee arthroscopy was 
granted by the RO in December 1997 and a noncompensable 
evaluation was assigned, effective July 1997.  VA treatment 
records from June 1997 noted that the veteran complained of 
his left knee "going out," with pain in the mid point line.  
The assessment was traumatic arthritis, left knee.  An August 
1997 VA examination report noted that the veteran had full 
range of motion of the knee, with flexion from 0 to 135 
degrees and crepitus noted in the knee.  There was no varus 
or valgus stress, and no instability or laxity was noted.  X-
rays indicated a normal left knee, and the VA examiner's 
diagnosis was "normal exam of the left knee."  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1998).  Where the schedule does not provide a noncompensable 
evaluation, such an evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (1998).  

The veteran's residuals of a left knee disability have been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  
Under this DC, a 10 percent evaluation is warranted for 
malunion of the tibia and fibula with slight knee or ankle 
disability.  The Board notes initially that the medical 
evidence does not indicate any malunion of the tibia and 
fibula, and that the veteran's disability more closely 
approximates impairment of the knee with recurrent 
subluxation or lateral instability, as provided under DC 
5257.  Under this Diagnostic Code, a 10 percent evaluation is 
warranted for slight impairment.  Following a careful review 
of all the evidence in this case, the Board finds that the 
preponderance of the evidence indicates that the requirements 
for a finding of slight impairment of the knee with recurrent 
subluxation or instability have not been met.  

In this regard, the Board notes that there is no evidence of 
recurrent subluxation or instability, and that the veteran 
had full range of motion of the knee, with no objective 
evidence of impairment of the knee.  Accordingly, a 
compensable evaluation is not warranted under DC 5257.

Also for consideration are DCs 5260 and 5261, which provide 
for a 10 percent evaluation for limitation of flexion of the 
leg to 45 degrees, and limitation of extension of the leg to 
10 degrees respectively.  However, in view of the fact that 
the veteran has full range of motion of the leg from 0 to 135 
degrees, a compensable evaluation is not warranted under 
either DC 5260 or 5261.

In reaching this decision, the Board considered the 
applicability of VAOPGCPREC No. 23-97 (July 1, 1997), and 
VAOPGCPREC No. 9-98 (Aug. 14, 1998).  The Board notes, 
however, that while the June 1997 VA treatment records 
reported traumatic arthritis of the left knee, no rationale 
was provided for this finding, and subsequent X-rays taken 
during the August 1997 VA examination indicated a normal left 
knee with no arthritis.  Accordingly, the preponderance of 
the evidence is against a separate evaluation for arthritis.  

In reaching the conclusion that an increased rating is not 
warranted, the Board considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (1998), and DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  The Board notes, however, that 
while the veteran has reported pain on use of the knee, and 
pain while standing for long periods, these complaints are 
not supported by adequate pathology or evidenced by visible 
behavior during the VA examination. 


ORDER

Service connection for a left elbow disorder is denied.

Service connection for a right ankle disorder is denied.

A compensable evaluation for service-connected residuals of 
left knee arthroscopy, is denied.





		
BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

